

116 HRES 894 IH: Expressing the continued commitment of the House of Representatives to condemn and prevent the use of sexual and gender-based violence in armed conflict as a weapon of war and fully implement the Women, Peace, and Security Agenda.
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 894IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Keating submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the continued commitment of the House of Representatives to condemn and prevent the use of sexual and gender-based violence in armed conflict as a weapon of war and fully implement the Women, Peace, and Security Agenda.Whereas, in April 2019, the Republic of Germany submitted a draft version of United Nations Security Council Resolution 2467, reaffirming its commitment to the continuation and full implementation of resolutions 1325 (2000), 1820 (2008), 1888 (2009), 1889 (2009), 1960 (2010), 2106 (2013), 2122 (2013), and 2242 (2015) on women, peace, and security;Whereas, as reported by the Guardian and other news outlets, the United States delegation opposed the original draft language on the grounds that ambiguity in the language could be interpreted as supporting abortion, and threatened to veto the resolution unless the paragraph was eliminated entirely;Whereas this is not the first instance in which the Trump administration has attempted to dilute human rights language and reporting related to reproductive health;Whereas the resolution was intended to be a declaration of global opposition to the use of sexual and gender-based violence in armed conflict;Whereas the resolution was intended to strengthen the Women, Peace, and Security Agenda in the lead up to October 2020, the 20th anniversary of United Nations Security Council Resolution 1325 (2000) on women, peace, and security, which recognized the disproportional impact that armed conflict has had on women and girls and called for the inclusion of a gender perspective in conflict resolution;Whereas United Nations Security Council Resolution 1325 was the first recommendation by the United Nations Security Council to parties involved in an armed conflict to prevent the use of sexual and gender-based violence in armed conflict as well as ensure the inclusion of women in peace negotiations and postconflict reconstruction;Whereas the initial draft resolution submitted by Germany in April 2019 urged United Nations entities and donors to provide nondiscriminatory and comprehensive health services, including sexual and reproductive health, psychosocial, legal, and livelihood support and other multisectoral services for survivors of sexual violence, taking into account the specific needs of persons with disabilities.;Whereas the language included in the initial draft resolution was previously agreed by consensus in the United Nations Security Council and was intended to send a clear message of the need to support survivors and that the use of rape as a weapon of war is not condoned by the global community;Whereas the inclusion of reproductive health care data as an indicator of a broader human rights assessment signals the purposeful inclusion of women and girls, as well as their health, in the global human rights conversation;Whereas, in spring 2019, for the second year in a row, the Trump administration omitted data on reproductive health care previously included in the Department of State’s annual report on human rights globally;Whereas, in September 2019, the United States led a joint statement delivered at the United Nations High-Level Meeting on Universal Health Coverage attacking sexual and reproductive health and rights, misrepresenting the term as an attack on the family;Whereas women’s security has been a priority of the House of Representatives of the 116th Congress, having recently reintroduced the International Violence Against Women Act;Whereas the work of human rights defenders, including women human rights defenders, in promoting civil, political, economic, social, and cultural rights positively impacts the lives of women and girls around the world;Whereas women human rights defenders are at risk of and suffer from violations and abuses, including systematic violations and abuses of their fundamental rights to life, liberty, and security of person, to psychological and physical integrity, to privacy and respect for private and family life, and to freedom of opinion and expression, association, and peaceful assembly, and in addition these defenders can experience gender-based violence, rape, and other forms of sexual violence, harassment, and verbal abuse and attacks on reputation, online and offline, by state actors, including law enforcement personnel and security forces, and nonstate actors, such as those related to family and community, in both public and private spheres;Whereas historical and structural inequalities in power relations and discrimination against women, as well as various forms of extremism, have direct implications for the status and treatment of women; andWhereas, as documented in the United Nations Declaration on Human Rights Defenders, the rights of women human rights defenders, including those working on sexual and reproductive health and rights, have been violated or abused and their work stigmatized owing to discriminatory practices and social norms or patterns that serve to condone violence against women or perpetuate practices involving such violence: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is the policy of the United States to ensure and promote the full, equal, meaningful, and effective participation of women in all aspects of overseas conflict prevention, management, and resolution, and postconflict relief and recovery efforts;(2)it is the policy of the United States to work toward preventing the use of gender-based violence in armed conflict and work toward ensuring accountability for victims and survivors of gender-based violence;(3)it is the policy of the United States to promote the principles espoused in United Nations Security Council Resolution 1325 (2000) on women, peace, and security, and all subsequent United Nations Security Council resolutions on women, peace, and security;(4)the United States should adopt, as a precondition for the achievement of our wider foreign development, assistance, and security policy objectives, a feminist foreign policy, defined as a strategy that places the promotion of gender equality and the empowerment of women and girls at the center of its initiatives and investment and that focuses on promoting the rights of women and girls, challenging gender-based discrimination, and fighting gender inequality, which includes preventing gender-based violence and all forms of conflict-related sexual violence; and(5)the United States should—(A)respect, protect, and fulfill the rights of women and girls to bodily autonomy;(B)support all future efforts by international institutions and organizations to ensure universal access to comprehensive sexual and reproductive health information and services, free of discrimination, coercion, and violence;(C)update and implement the United States National Action Plan on Women, Peace, and Security, to include an increased focus on the full health of women and girls, including sexual and reproductive health and rights;(D)actively support and promote international efforts to prioritize the rights and needs of women and girls and ensure their full, equal, meaningful, and effective participation in all areas that affect them; and(E)create an enabling environment to—(i)ensure that women and girls human rights defenders can perform their important role of holding the government accountable to its legal obligations under international law, including under international human rights law;(ii)prevent violations, abuses, threats, harassment, and violence against women and girls human rights defenders, who face particular risk because of their gender and their work;(iii)combat impunity by ensuring that those responsible for violations and abuses, including gender-based violence and threats against women and girls human rights defenders, committed by state and nonstate actors, including online, are promptly brought to justice through impartial investigations; and(iv)ensure accountability by respecting, protecting, and fulfilling victims’ and survivors’ right to an effective remedy.